Name: Commission Regulation (EEC) No 3917/89 of 20 December 1989 fixing, for 1990, the quota for imports into Portugal of live swine from Spain and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy
 Date Published: nan

 23 . 12. 89 Official Journal of the European Communities No L 375/39 COMMISSION REGULATION (EEC) No 3917/89 of 20 December 1989 fixing, for 1990, the quota for imports into Portugal of live swine from Spain and certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The quota for 1 990 that Portugal may apply pursuant to Regulation (EEC) No 3792/85, on imports of live swine from Spain, shall be as shown in the Annex hereto. Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 1 3 thereof, Article 2 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants. The quota shall be staggered over the year as follows :  25 % during the period from 1 January to 31 March 1990,  25 % during the period from 1 April to 30 June 1 990,  25 % during the period from 1 July to 30 September 1990,  25 % during the period from 1 October to 31 December 1990 . 2. Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese authorities once the goods have been imported. Whereas the quotas for 1989 for imports into Portugal of certain products from Spain are set out in the Annex to Commission Regulation (EEC) No 3918/88 (3) ; whereas these quotas are in addition to those applicable under Article 269 of the Act of Accession to imports from the Community as constituted at 31 December 1985 ; whereas, however, the Portuguese authorities have requested that quantitative restrictions on imports, in the pigmeat sector, be limited to imports of live swine weigning less than 50 kg and covered by CN code 0103 91 10 ; whereas the evolution of the trade since accession allows the acceptance of this request ; whereas the quota for 1990 should be fixed accordingly ; Whereas, to ensure proper management of the quota, applications for import authorizations should be subject to the lodging of a security ; whereas provision should also be made for the quota to be staggered over the year ; Article 3 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2. They shall transmit, not later than the 1 5th of each month, the following information in respect of the preceding month :  the quantities covered by the import authorizations issued,  the quantities imported. Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quota ; Whereas this Regulation replaces Regulation (EEC) No 3918/88 whereas the said Regulation should therefore be repealed ; Article 4 Regulation (EEC) No 3918/88 is hereby repealed. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 5 This Regulation shall enter into force on 1 January 1990 . (') OJ No L 367, 31 . 12. 1985, p. 7 . (2) OJ No L 293, 27 . 10 . 1988, p. 7. 0 OJ No L 347, 16 . 12. 1988, p. 60 . No L 375/40 Official Journal of the European Communities 23 . 12. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX (tonnes) CN code Description Quotafor 1990 0103 Live swine : ex 0103 91  Other :   Weighing less than 50 kg : ' 31 0103 91 10    Domestic species t